\QW\)C\Lh-BWN-

NNNNNNNNN_~o-o____¢__¢_
m\lo\LllAwN_O\o®\lc\L/\¢PWN-O

 

Case 3:17-cv-00010-MMD-CBC Document 19 Filed 04/10/19 Page 1 of 3

 

AARON D. FORD /
Attorney General _“,ElVED
ERDIN L. ALBRlGHT, BarlNo. 9953 --';'h$§RED ~_'§§Mo QN
eputy Attomey Genera __ = RECORD
State of Nevada COUNSEUPART|ES 0;
Bureau of Litigation
Public Safety Division APR ‘| 2 209

100 N. Carson Street
Carson City, NV 89701-4717

 

 

 

 

_____________
T¢l= (775) 6851-1257 cLERK us D\sTR\cT couRT
E-ma\l: ealbr\ght@ag.nv.gov D|STR|CT 0F NEVADA PUTY

. DE
Attorneys for Defendants -----""BY' "' ‘ ""‘°"'”__'

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
NICOLAS FELIX,
_ _ Case No. 3:17-cv-00010-MMD-CBC

Plalntlff, pl€{>%

vs. MOTION FOR EXTENSION C'F THE 90 DAY
STAY AND DEADLINE TO FILE THE 90

JAMES DZURENDA, et al., DAY STAY REPORT

Defendants.

 

Defendants by and through counsel, Aaron D. Ford, Attomey General of the State of Nevada,
and Erin L. A|bright, Deputy Attorney General, hereby move this Court for an extension of the ninety
(90) day stay and an extension of the deadline to file the ninety (90) day stay report. Tth motion is based
on the following Memorandum of Points and Authorities and all papers and pleadings on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES
I. NATURE OF MOTION

On January ll, 2019, this Court entered its Order, staying this matter for ninety (90) days to allow
the parties an opportunity to settle before an answer or other pleading is filed. (ECF No. 10 at 6). The
Court further ordered the Office of the Attomey General to tile the ninety (90) day stay report at the
conclusion of that time period. !d. Based on that Order, the ninety (90) day stay is due to expire on April
l l, 2019, and the ninety (90) day report is due to be filed that day. Id.

The Early Mediation Conference (EMC) is currently scheduled for June ll, 2019. (ECF No. 18 at

l).

 

 

AWN

\D°°\IC\!J\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3217-cv-00010-MMD-CBC Document 19 Filed 04/10/19 Page 2 of 3

II. DISCUSSION

FED. R. ClV. P. 6(b)(l) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if ‘;he
party failed to act because of excusable neglect.

The proper procedure, when additional time for any purpose is needed, is to present a request for
extension of time before the time fixed has expired. See Canup v. Mississippi Val. Barge Line Co., 31
F.R.D. 282 (W.D.Pa. 1962). Extensions of time may always be asked for, and usually are granted on a
showing of good cause if timely made under subdivision (b)(l) of the Ru|e. See Creedon v. Taubman,
8 F.R.D. 268 (N.D. Ohio 1947).

Good cause exists to extend the stay in this case because it will permit the parties to engage in
settlement discussions without Plaintiff being assessed a filing fee and without Defendant being
required to file the 90 day stay report and prepare a response to Plaintiff’ s Complaint. Additiona|ly,
this will allow time for representatives for Defendants to attend the EMC to discuss Plaintiff`s
concerns. Extending the stay will provide the parties the opportunity to engage in inf-)n'nal and formal
settlement discussions without the pressure of the litigation process, and provide sufficient time to
schedule another mediation if necessary.

III. CONCLUSION

Based on the foregoing, Defendants respectfully request that the Court enter an order extending
the stay in this case and the deadline to file the 90 day stay report to two weeks after an EMC is
scheduled in this matter.

DATED this 10‘h day of April, 2019.

AARON D. FORD
Attorney Ge ral

 
 
   

 

By= _
ERIN . ALBRIG
SO ORDERED Deputy Attorney
State of Nevada
` Bureau of Litigation
U. . GISTRATE,JUDGE Public Safety Division

DATED: ‘ z 2 la Az¢ _¢_ z Attorneysfor Defendant

 

